Citation Nr: 0317851	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  98-10 733A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than May 15, 
1997 for the reinstatement of compensation benefits.

2.  Entitlement to a higher evaluation for post-traumatic 
stress disorder (PTSD), rated as 50 percent disabling from 
May 15, 1997 to August 27, 2002.

3.  Entitlement to a higher evaluation for PTSD, currently 
rated as 70 percent disabling from August 28, 2002.

4.  Entitlement to service connection for residuals of a left 
toe injury.

5.  Entitlement to service connection for headaches.  

6.  Entitlement to an initial compensable rating for fungus 
infection of the toenails.

7.  Entitlement to an initial compensable rating for 
residuals of an injury to the left eyebrow.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 1998 rating decision 
apparently prepared by the RO in St. Louis, Missouri, that 
granted an evaluation of 30 percent for the veteran's 
service-connected PTSD, effective from May 15, 1997, and 
which determined that the effective date for restoration of 
the veteran's compensation benefits was May 15, 1997.  The 
Board notes that the RO in Chicago, Illinois, issued 
notification of the February 1998 rating decision to the 
veteran in March 1998.  In a June 1998 RO rating decision, 
the veteran's PTSD disability rating was increased to 50 
percent disabling from May 15, 1997.  In a subsequent April 
2003 RO rating decision, the veteran was awarded a 70 percent 
disability rating for PTSD effective from August 28, 2002.  
This was not a full grant of the benefits sought on appeal 
because a higher disability rating is available, and the 70 
percent rating was not granted effective date of claim.  
Therefore, this issue is still before the Board.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (After the veteran has perfected 
his appeal, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal).  

In reviewing the file, the Board has determined that the 
veteran filed a notice of disagreement in 1998 in response to 
a June 1998 rating decision that denied entitlement to 
service connection for residuals of a left toe injury and 
service connection for headaches; granted service connection 
for a fungus infection of the toenails, with assignment of a 
noncompensable disability rating from June 11, 1998; and 
granted service connection for residuals of an injury to the 
left eyebrow, with assignment of a noncompensable disability 
rating from May 15, 1997.  The notice of disagreement with 
the RO's decision on these claims initiated, but did not 
perfect, an appeal.  Therefore, the issues on appeal have 
been characterized as shown above, and these issues are the 
subjects of the REMAND herein.

The Board notes that in his July 1998 substantive appeal, the 
veteran checked on his VA Form 9 that he would like a hearing 
before a member of the Board in Washington, D.C.  However, he 
indicated next to this request that he did not understand 
hearing requests, and that he would not be able to attend a 
hearing.  In a subsequent VA Form 9 filed in May 2003, the 
veteran's representative indicated that the veteran did not 
wish to testify at a hearing.  Therefore, the Board finds 
that there are no outstanding hearing requests of record.  


FINDINGS OF FACT

1.  In a November 1990 decision, the Board awarded a 70 
percent disability rating for the veteran's service-connected 
PTSD.  A December 1990 RO rating decision implemented this 
rating effective from March 31, 1987.  

2.  The veteran failed to report for a routine VA examination 
scheduled for him on December 17, 1992.

3.  In February 1993, the veteran was advised that, inasmuch 
as he had failed to report for his scheduled VA examination, 
he would be given an additional 60 days to provide good cause 
for his failure to report or to report for another 
examination or his disability benefits would be terminated.

4.  In correspondence of April 1993, the veteran was informed 
that, inasmuch as he had failed to report for his scheduled 
VA examination, his compensation benefits were being 
terminated effective May 1, 1993.

5.  The February and April 1993 letters were not returned as 
undeliverable, but the RO did not send the letters to the 
veteran's last address of record.


CONCLUSION OF LAW

The veteran's claim for reinstatement of a 70 percent 
disability rating for PTSD is granted.  38 C.F.R. §§ 3.103, 
3.158, 3.655 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the veteran failed to appear for a scheduled VA 
examination, his disability benefits were suspended from May 
1, 1993 to May 15, 1997.  The veteran contends that a 
reexamination was not warranted and that he did not receive 
notice of the scheduled VA examination.  He contends that the 
effective date of restoration of his compensation benefits 
should be May 1, 1993.  

Under VA regulations that were in effect at the time that the 
veteran's disability benefits were terminated on May 1, 1993, 
a disability may require re-rating over time in accordance 
with changes in law, medical knowledge, and the veteran's 
condition.  38 C.F.R. § 4.1 (1992); see 38 C.F.R. § 4.1 
(2002).    

Reexaminations will be requested whenever VA determines there 
is a need to verify either the continued existence or the 
current severity of a disability.  Individuals for whom 
reexaminations have been authorized and scheduled are 
required to report to such examinations.  When entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without good cause, fails to report for such 
examination or reexamination, action is to be taken in 
accordance with 38 C.F.R. § 3.655(b) and (c), as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a) (1992); 
see 38 C.F.R. § 3.655 (2002).

When a claimant fails to report for a reexamination, and the 
issue is continuing entitlement, the VA shall issue a 
pretermination notice advising the payee that payment for the 
disability or disabilities for which the reexamination was 
scheduled will be discontinued, or, if a minimum evaluation 
is established in 38 C.F.R. Part IV, or there is an 
evaluation protected under 38 C.F.R. § 3.951, reduced to the 
lower evaluation.  Such notice is to include the prospective 
date of discontinuance or reduction, the reason therefore, 
and a statement of the claimant's procedural and appellate 
rights.  The claimant shall be allowed 60 days to indicate 
his or her willingness to report for a reexamination, or to 
present evidence that payment for the disability or 
disabilities for which the reexamination was scheduled should 
not be discontinued or reduced.  38 C.F.R. § 3.655(c)(1) 
(1992); see 38 C.F.R. § 3.655(c) (2002).

If there is no response within 60 days, or if the evidence 
submitted does not establish continued entitlement, payment 
for such disability or disabilities shall be discontinued or 
reduced as of the date indicated in the pretermination 
notice, or the date of last payment, whichever is later.  38 
C.F.R. § 3.655(c)(2) (1992); see 38 C.F.R. § 3.655 (2002); 
see also 38 C.F.R. § 3.105(e) (1992); 38 C.F.R. § 3.105(e) 
(2002) (allowing for the reduction in evaluation of a 
service-connected disability when considered warranted by the 
evidence, but only after following certain procedural 
guidelines).

Under 38 C.F.R. § 3.158, where the veteran fails without 
adequate reason to respond to an order to report for a VA 
examination within one year from the date of the request and 
payments have been discontinued, the claim for such benefits 
will be considered abandoned.  38 C.F.R. § 3.158(b) (1992); 
see 38 C.F.R. § 3.158(b) (2002).

Where evidence requested for the purpose of determining 
continued entitlement is not furnished within one year after 
the date of request, the claim is to be considered abandoned.  
After the expiration of one year, further action will not be 
taken unless a new claim is received.  Should the right to 
benefits be finally established, compensation, based on such 
evidence shall commence no earlier than the date of filing of 
the new claim.  38 C.F.R. § 3.158(a) (1992); see 38 C.F.R. 
§ 3.158(a) (2002); see also 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.330 (2002); 38 C.F.R. § 3.400 (2002). 

In the veteran's case, review of the claims file reveals that 
in April 1989, the veteran provided a "new" address which 
consisted of a post office (PO) box and a street address on 
N.L. Street.  His previous street address was on N.P. Street.  
He also indicated that his disability payments were to be 
made payable to the veteran and his wife, P.B.  In statements 
received from the veteran in November and December 1989, as 
well as in a substantive appeal on another claim received in 
November 1989, he continued to list the PO Box, but he now 
listed the address on N.P. Street as his street address.  VA 
treatment and hospitalization records for this time period 
show the N.P. Street address for the veteran.  Throughout 
1989, the RO sent some correspondence to the N.L. Street 
address and other correspondence to the N.P. Street address.  
None of the documents were returned as undeliverable.

When the RO transferred the case to the Board in June 1990, 
the letter was sent to the N.P. Street address.  In a 
December 1990 RO rating decision, the veteran was awarded a 
70 percent disability rating effective from March 31, 1987 
for his service-connected PTSD disability in accordance with 
a November 1990 Board decision.  (The Board notes that a 100 
percent disability rating was in effect from November 30, 
1987 to January 31, 1988, from July 8, 1988 to August 31, 
1988, from April 16, 1989 to May 31, 1989, and from October 
27, 1989 to December 31, 1990 based on 38 C.F.R. § 4.29).  
The RO sent notice of the award to the veteran's N.L. Street 
address.  A copy of the letter was sent to Disabled American 
Veterans, who apparently held power of attorney for the 
veteran.  

However, in a September 1990 statement that was submitted to 
the American Legion in September 1990, and which was received 
at the RO in September 1990, the veteran's mother, V.K., 
wrote that the veteran was "in a Holding Cell," where he 
had been since the end of July 1989.  She indicated that the 
veteran was being held there for sentencing and that his case 
was on appeal.  V.K. reported that the veteran's wife had 
filed for divorce.  She requested that the veteran's 
disability checks be sent to her so that she could furnish 
the veteran with money.  A June 1990 document appointing V.K. 
as the veteran's power of attorney was also apparently 
submitted with the September 1990 statement.  The mother's 
address was the N.P. Street address to which previous 
correspondence for the veteran had been sent.

In July 1991, the RO sent a letter to the veteran, in the 
care of his wife at the N.L. Street address, advising him 
that if he did not reply within 60 days, VA would stop 
payments for any beneficiary for whom VA did not have a 
Social Security number.  In July 1991, the veteran's wife 
submitted a VA Form 21-059d (NR), Social Security Number 
Solicitation.  She indicated that she had the power of 
attorney for the veteran after her signature.

In December 1992, a VA examination was requested to determine 
the severity of the veteran's PTSD.  The notice was also 
apparently sent to the veteran's N.L. Street address.  The RO 
was advised in January 1993 that the veteran had failed to 
report to the VA examination which was scheduled on December 
17, 1992. 

In a January 1993 rating decision, the RO noted that the 
veteran had failed to report to a VA review examination on 
December 17, 1992, which had been scheduled to determine the 
severity of his service-connected PTSD.  The RO noted that 
the claims file did not include any medical evidence 
regarding the veteran's PTSD since January 1990.  The RO 
determined that the evidence of record did not establish that 
the veteran's service-connected disability was static.  

The veteran was notified of this decision in a February 1993 
letter that was sent to his N.L. Street address and to the 
American Legion.  The letter noted that the veteran failed to 
report for the December 17, 1992 examination, which had been 
scheduled so that the severity of his PTSD could be assessed.  
The veteran was advised that if a veteran misses an 
examination without a good reason, VA must stop or reduce 
payments depending on what medical evidence on file showed 
about each disability.  The RO advised the veteran that 
because he did not report for the scheduled examination, his 
benefits would be terminated effective April 1, 1993.  The 
veteran was given an opportunity to provide good cause as to 
why he did not report for the scheduled examination, or why 
he could not report for an examination in the near future.  
The veteran was advised that, if within 60 days from the date 
of the letter, the RO received his statement that he would 
report for an examination, the RO would not terminate his 
benefits unless he did not report for the scheduled 
examination.  The veteran was given 60 days to submit new 
evidence that to show that the RO should not take the 
proposed action.  The veteran was also advised that if, 
within 60 days, the veteran sent evidence that the RO had not 
already considered, the RO may delay the termination until 
after the evidence had been thoroughly reviewed.  The veteran 
was given the opportunity to appear at a hearing.     

In an April 1993 letter that was sent to the veteran's N.L. 
Street address, the veteran was notified that his disability 
payments would be discontinued effective May 1, 1993.  It was 
noted in the April 1993 letter that the veteran did not reply 
to the February 1993 letter.  The veteran was notified of his 
procedural and appellate rights.

In May 1997, the RO received statements from the veteran and 
from AMVETS which indicated that the veteran had failed to 
report to a March 1997 VA examination because he was 
incarcerated.  The veteran wished to reinstate his 
compensation benefits, and indicated that he was willing to 
have a new VA examination.  He admitted that he had failed to 
notify the RO of his incarceration.  The veteran contended 
that neither he nor his spouse realized that he had been 
scheduled for a future examination shortly after his 
incarceration.  He suggested that because he was incompetent 
and could not communicate with his wife, his benefits were 
terminated.  The veteran reported that his wife believed that 
because she no longer received the veteran's disability 
payment checks, the veteran had discontinued his own 
benefits.  The veteran reported that he and his wife did not 
receive notice of the scheduled VA examination.  

In a May 1997 statement, the veteran reported that his family 
stopped receiving his disability benefits around June 1993.  

In July 1997, an official at Pekin Federal Prison confirmed 
that the veteran had been incarcerated since February 1991 
for an offense that was committed in July 1989.  He was 
scheduled to be released in December 2002.  

In an October 1997 letter, the veteran reported that his wife 
had stopped receiving his disability benefit checks in June 
1993.  He indicated that his wife believed that the veteran 
decided to discontinue disability benefits for his family.  
The veteran reported that he and his wife were not 
communicating around 1993 because he was highly medicated and 
incompetent.  He suggested that his condition had been static 
in 1992 as he had been suffering from PTSD at the same level 
or even greater since 1982.  Also included with the letter 
were various medical records, including prison treatment 
medical records dated from August 1990 to February 1991, 
which show that the veteran was receiving treatment for PTSD 
and that he was prescribed Xanax and Thorazine during that 
time.  

In a July 1998 letter, the veteran reported that he was 
heavily medicated around 1993 and was unable to communicate 
with anyone.  

In a July 1998 statement, the veteran's wife indicated that 
she had thought that the veteran's family had begun receiving 
his disability checks in 1993 because she was feuding with 
them and because the veteran had granted them power of 
attorney.  She stated that she did not receive any notice 
regarding the termination of benefits.  

In his July 1998 substantive appeal, the veteran argued that 
he had been unable to report to the scheduled December 1992 
VA examination and that he did not intentionally abandon his 
claim.  He indicated that his wife could not communicate with 
him during that time due to his psychiatric condition.  He 
also indicated that his family telephoned the prison to check 
his status during that time.  He suggested that his condition 
was static in 1992.  

In August 1998, the veteran wrote that he was unable to 
communicate properly around 1993, and that his family would 
telephone the prison to check his status.  

In October 1998, the veteran argued that his service-
connected PTSD was static in nature in 1992 and that a VA 
examination was not warranted.  He submitted various medical 
records, including medical records dated in 1992, which show 
that the veteran was receiving treatment and medication for 
PTSD.  The veteran also reported that he was so heavily 
medicated, that his family had to call the prison because he 
could not use a telephone properly.   He claimed that his 
appointed power of attorney, V.K., had never received any 
letters from the RO regarding his scheduled VA examination.  
The veteran noted that the V.K. had informed VA in September 
1990 that the veteran was incarcerated.  

First, the veteran first argues that a new VA examination to 
determine the severity of the veteran's PTSD was not 
warranted in December 1992 because his PTSD has remained at 
the same level of severity since the early 1980's and was, 
thus, static.  However, review of the claim of file indicates 
that, as reported in the January 1993 RO rating decision, the 
claims file was devoid of any pertinent medical evidence 
dated after 1990 when the RO determined that a VA examination 
was necessary in December 1992.  Therefore, it was impossible 
for the RO to determine in 1992 whether the veteran's PTSD 
symptomatology had decreased in severity, had increased in 
severity, or had remained static since 1990.  Furthermore, a 
review of the medical records dated immediately prior to 1990 
which were included in the claims file in December 1992, 
shows that it was unclear whether the veteran's condition was 
static.  For example, a January 1988 hospital report 
indicates that the veteran was doing well after a visit home.  
A December 1989 hospital report indicates that the veteran's 
Global Assessment of Functioning (GAF) score over the 
previous year was 70, representing some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well.  However, the examiner 
found that the veteran's GAF score in 1989 was 45, 
representing serious symptoms or any serious impairment in 
social, occupational, or school functioning.  See Diagnostic 
and Statistical Manual of Mental Disorders, Third Edition, 
Revised (1987) (DSM-III-R).    

Although the veteran has provided medical records since 1997 
regarding the stability of his PTSD for the period from 1990 
to 1992, these records were not before the RO in 1992 when it 
had to determine whether a new VA examination was necessary.  
Although the Board does not concur with the veteran's 
argument that good cause is shown when a veteran fails to 
report for an examination that he feels was not necessary, 
the fact remains that the veteran had a year from February 
1993 to submit such argument and evidence to avoid the 
abandonment of his claim.  See 38 C.F.R. § 3.158 (1992).  
Otherwise stated, even assuming that the veteran's condition 
was static in 1992, the RO had no knowledge of this at the 
time that the December 1992 VA examination was scheduled and 
had received no indication of the severity of the veteran's 
condition until many years later.  Thus, because the severity 
of the veteran's disability was unclear in 1992, the 
examination was scheduled more than two years but less than 
five years after the 1990 RO rating decision, and the veteran 
was under age 55, the Board finds that there were ample 
reasons for the RO to schedule the December 1992 VA 
examination.  See 38 C.F.R. § 3.327 (1992); 38 C.F.R. § 3.327 
(2002).  

Under 38 U.S.C. § 5104(a) and 38 C.F.R. §§ 3.103 and 19.25, 
the RO "must provide notice of the right to appeal in 
regular and in simultaneously contested claims."  Parham v. 
West, 13 Vet. App. 59, 59 (1999) (quoting Thurber v. Brown, 5 
Vet. App. 119, 123 (1993)).  The current statutory provision 
was enacted in 1989 by the Veterans' Benefits Amendments of 
1989, Pub. L. No. 101-237, § 115(a)(1), 103 Stat. 2062, 2065 
(1989), and provides that, where the Secretary has made a 
decision "affecting the provision of benefits to a claimant, 
the Secretary shall, on a timely basis, provide to the 
claimant . . . notice of such decision."  38 U.S.C. § 
5104(a).  The current version of 38 C.F.R. § 3.103 was 
promulgated in 1990, see 55 Fed. Reg. 13,522, 13,527 (1990), 
and provides: 

(a)	Statement of policy. Every claimant has the right 
to written notice of the decision made on his or her 
claim . . . .
(b)	The right to notice--(1) General. Claimants and 
their representatives are entitled to notice of any 
decision made by VA affecting the payment of benefits or 
the granting or relief. Such notice shall clearly set 
forth the decision made, and applicable effective date, 
the reason(s) for the decision, . . . and the right, as 
well as the necessary procedures and time limits, to 
initiate an appeal of the decision. 
. . . . 
Notification of decisions. The claimant or beneficiary 
and his or her representative will be notified in 
writing of decisions affecting the payment of benefits 
or granting relief.  

38 C.F.R. § 3.103(a), (b), (f).  

Thus, the question is whether the RO, in fact, fulfilled its 
responsibilities to provide the veteran with notice of the 
scheduled examination, the termination of his benefits, and 
his right to appeal the decision to terminate his benefits.  
The veteran argues that neither he nor his wife received 
proper notice of the VA examination scheduled in December 
1992, the February 1993 pretermination notice, or the April 
1993 termination notice, and, thus, his claim was not 
abandoned in 1993.  

The law presumes the regularity of the administrative process 
"in the absence of clear evidence to the contrary."  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (quoting 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) 
[hereinafter Ashley I]).  The presumption of regularity of 
the administrative process "in the absence of clear evidence 
to the contrary" applies to VA's mailing of the 1993 notice 
of examination and termination of benefits documents in this 
case.  In order for this presumption to attach, VA must mail 
notice to the latest address of record.  See Ashley v. 
Derwinski, 2 Vet. App. 307, 309 (1992) [hereinafter Ashley 
II]; Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992) (as to 
mailing of RO decision).  In Ashley II, it was noted where an 
appellant submits clear evidence to the effect that the 
"regular" mailing practices are not regular or that they 
were not followed, the Secretary is no longer entitled to the 
benefit of the presumption and the burden shifts to the 
Secretary to establish that, in that case, the Board decision 
was mailed to the veteran and the veteran's representative, 
if any, as required by law.  Ashley II, 2 Vet. App. at 309; 
see Ashley I, 2 Vet. App. at 66 (quoting United States v. 
Roses, 706 F.2d 1563, 1567 (Fed. Cir. 1983) ("'The 
presumption [of official regularity may also] operate[ ] in 
reverse. If [a mailing] appears irregular, it is irregular, 
and the burden shifts to the proponent to show the 
contrary'").

The claimant's assertion of nonreceipt of a VA decision alone 
does not establish the "clear evidence" needed to rebut the 
presumption of regularity of the mailing.  Ashley II, 2 Vet. 
App. at 309.  However, the United States Court of Appeals for 
Veterans Claims (Court) has held that VA's use of an 
incorrect address for a claimant constitutes the "clear 
evidence" needed to rebut the presumption of regularity that 
the BVA properly mailed notice of its decision to the 
claimant under section 7104(e), which requires the notice of 
a BVA decision to be sent to the claimant at the claimant's 
"last known address" of record.  Fluker v. Brown, 5 Vet. 
App. 296, 298 (1993); Piano v. Brown, 5 Vet. App. 25, 26-27 
(1993) (per curium order) (holding that BVA's use of 
incorrect address in mailing BVA decision to appellant 
constituted clear evidence rebutting presumption of 
regularity inasmuch as it showed that mailing "appeared to 
be 'irregular'" (quoting Ashley II, 2 Vet. App. at 309)); 
Crain v. Principi, No. 01-2076 (U.S. Vet. App. July 10, 2003) 
(use of incorrect zip code, in conjunction with allegation of 
non-receipt, is clear evidence to rebut presumption of 
regularity).

The Court has also held that the presumption of regularity of 
mailing is rebutted where a copy of a Board decision that is 
mailed to a claimant at his or her last known address is 
returned as undeliverable by the United States Postal Service 
and the claims file discloses other possible and plausible 
addresses that were available to VA.  Cross v. Brown, 9 Vet. 
App. 18, 19-20 (1996) (per curium order). 

As noted above, the veteran and his wife claim non-receipt of 
VA's 1992 and 1993 correspondence at the N.L. Street address.  
Those letters were not returned as undeliverable.  Therefore, 
it would initially appear that the presumption of regularity 
applies.  However, closer examination of the file shows this 
is not the case.  The RO clearly had evidence of an alternate 
address for the veteran.  In fact, as noted above, throughout 
1989 and 1990, the RO variously used the N.L. Street and the 
N.P. Street addresses for the veteran.

In determining what the veteran's "last known address" was 
of record in 1992, the Board has examined documents submitted 
by the veteran in November and December 1989.  These were the 
last documents submitted directly by him, and they showed the 
N.P. address.  Also, when his mother submitted legal 
documents showing she held the power of attorney for him in 
September 1990, she was, in effect, communicating to VA in 
the veteran's place.  Her statement also showed the N.P. 
Street address.  The last VA medical records in the file 
showed the N.P. Street address.  The RO had communicated with 
the veteran at the N.P. Street address in 1989 and 1990.  
Despite all this, the RO used the N.L. Street address to 
notify the veteran of the scheduled examination and of his 
termination of benefits.

The RO was clearly on notice that a viable, alternate address 
existed for the veteran.  The RO was also clearly on notice 
that the veteran was possibly incarcerated, since his mother 
had stated in 1990 that he was being held awaiting 
sentencing.  It appears to the Board that the RO violated the 
due process procedures required in this case by not properly 
notifying the veteran of the scheduled examination and the 
resulting termination of his benefits at the last address he 
had provided to VA - the N.P. Street address.  In addition, 
the power of attorney documents signed by the veteran in 1990 
showed a W.V.B. Street address, which the RO never used.

It also appears to the Board that the RO violated due process 
procedures in that the veteran's mother submitted legal 
documents showing she held the power of attorney for him, yet 
the RO did not send her copies of the termination of benefits 
notice.  Rather, the letters were sent to The American 
Legion, and the Board cannot locate any documents appointing 
that organization as the veteran's representative.  The Board 
is not concluding that the veteran's mother was his 
representative for VA purposes.  Rather, by submitting 
documents showing she was legally appointed as his power of 
attorney, the veteran's mother was, for all intents and 
purposes, empowered to act on his behalf, and the 
communication from her to VA should have been recognized as, 
at a minimum, as providing an alternate address for the 
veteran.

Therefore, based on the irregular mailing of the examination 
notice and termination of benefits notice, in that the 
documents were not sent to the last address provided by the 
veteran, the presumption of regularity has been rebutted.  
Once the presumption has been rebutted, the burden shifts to 
VA to show that regular mailing practices were followed in 
mailing the document in question in accordance with 
applicable law and regulation or that the veteran actually 
received the documents.  See Ashley II, 2 Vet. App. at 309.  
In this case, neither criteria are satisfied.  There is no 
indication in the file that the RO sent copies of the letters 
to any of the veteran's alternate addresses, and there is no 
evidence the veteran actually received the letters.

In cases involving reductions in disability ratings, the 
Court has held that where VA acted to reduce a veteran's 
rating without observance of applicable law and regulation, 
such rating was void ab initio, and the Court would set it 
aside as not in accordance with law.  See, e.g., Brown v. 
Brown, 5 Vet. App. 413, 422 (1993).  A similar remedy seems 
appropriate here.  Therefore, the Board grants the veteran's 
appeal for reinstatement of his disability benefits effective 
May 1, 1993.  The Board notes that since he was incarcerated 
for the entire period of time applicable here, the RO will 
need to determine the rating accordingly.  See 38 C.F.R. 
§ 3.665.


ORDER

The veteran's compensation benefits for PTSD are reinstated 
effective May 1, 1993. 


REMAND

Increased rating for PTSD

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.  The Board will remand this claim to ensure full and 
complete compliance with the enhanced duty-to-notify and 
duty-to-assist provisions enacted by the Veterans Claims 
Assistance Act of 20000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002)], as the claim was pending as 
of the date of passage of this law, November 9, 2000.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991) (where 
law/regulation changes after claim has been filed, but before 
administrative or judicial appeal process has concluded, 
version most favorable to claimant should apply).  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board notes that a 
VCAA letter was sent in September 2002, which included 
notifying the veteran what was needed to substantiate this 
claim.  However, the veteran has a statutory right to one 
year to submit information or evidence in response to any 
VCAA notification, and that one-year period has not yet 
passed, nor has he otherwise waived his right to that 
response period.  See Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 
2003).  For these reasons, the Board is constrained to remand 
this claim for compliance with the notice and duty to assist 
provisions contained in this law and to ensure the veteran 
has had full due process of law.  

The Board finds that additional development is needed.  
First, an attempt should be made to associate certain VA 
treatment records with the claims file.  The Board notes that 
in a March 2003 statement, the veteran's treating physician 
at the Danville, Illinois VA Medical Center (VAMC) indicated 
that the veteran had been treating at the Danville VAMC since 
1985.  Review of the claims file suggests that an attempt has 
not been made to associate these the more recent records from 
the Danville VAMC with the claims file.  As for VA's 
obligation to secure the aforementioned records, it should be 
pointed out that VA adjudicators are charged with 
constructive notice of documents generated by VA whether in 
the claims file or not.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  In this regard, the Board notes that, because of the 
need to ensure that all potentially relevant VA records are 
made part of the claims file, a remand is required.  See 
Bell, supra.  

In addition, certain other treatment records should be 
associated with the veteran's claims file.  The Board notes 
that in an undated statement, the veteran's readjustment 
counselor, who was associated with the Vet Center in Peoria, 
Illinois, indicated that he had treated the veteran since 
April 1997 at the FCI Pekin.  Review of the claims file 
indicates that although medical records from FCI Pekin are 
associated with the claims file, it does not appear that the 
treatment records from the veteran's readjustment counselor 
are associated with the claims file.  Therefore, an attempt 
should be made to associate these records with the claims 
file.  

In addition, the veteran reported that the October 2002 VA 
PTSD examination that he was currently receiving private 
counseling at Triangle Center in Springfield, Illinois.  It 
does not appear that the RO has attempted to associate such 
records with the claims file.  Therefore, an attempt should 
be made to associate these records with the claims file.  

Furthermore, it appears that there may be outstanding records 
from the Social Security Administration (SSA) which should be 
associated with the veteran's claims file.  In an August 2002 
statement, the veteran's representative requested that the RO 
obtain the veteran's SSA disability file from the SSA.  
Review of the claims file indicates that the RO requested 
records from the SSA in September 2002, and again in December 
2002.  However, it does not appear that the SSA ever 
responded to the veteran's request.  Therefore, an attempt 
should be made to associate these records with the claims 
file.  

Left toe injury, headaches, fungus infection of the toenails, 
injury to eyebrow

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

Review of the claims file reveals that in the June 1998 RO 
rating decision, the RO, among other things, denied 
entitlement to service connection for residuals of a left toe 
injury and service connection for headaches.  Service 
connection for a fungus infection of the toenails was 
granted, and a noncompensable disability rating was assigned 
from June 11, 1998.  Service connection for residuals of an 
injury to the left eyebrow was also granted, and a 
noncompensable rating was assigned from May 15, 1997.  In 
statements dated in July, August, and November 1998, the 
veteran expressed disagreement with the June 1998 rating 
decision.  However, no statement of the case (SOC) addressing 
these issues was thereafter prepared.  Therefore, the 
veteran's notice of disagreement is still pending. 

It is proper to remand these claims because the veteran has 
not been provided a Statement of the Case (SOC) on these 
issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 
16-92 (O.G.C. Prec. 16-92).  However, an issue will be 
returned to the Board after issuance of the SOC only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 
Vet. App. at 130.

For the reasons stated above, these claims are REMANDED for 
the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  Notify the 
veteran of what evidence, if any, the 
veteran is to submit and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  
Any notice given, or action taken 
thereafter, must comply with the 
holdings of Disabled American Veterans, 
et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers from whom he has received 
treatment for PTSD since 1996.  The RO 
should ensure that all pertinent records 
of private or VA treatment are procured 
for review, including: 
?	treatment records from the Danville 
VAMC dated from 1996 to the present; 
?	treatment records from the Triangle 
Center dated from 1996 to the 
present;
?	treatment records from FCI Pekin 
dated from 1996 to the present; and
?	the veteran's SSA disability claims 
file, including all of the medical 
evidence used to make any SSA 
determination.  
Additionally, the RO should contact the 
veteran's readjustment counselor at the 
Peoria Vet Center to ensure that all 
pertinent counseling records from FCI 
Pekin are procured for review.  The RO 
should assist the veteran in obtaining 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2002).  If 
records sought are not obtained, the RO 
should specifically notify the veteran of 
the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.  

3.  Upon completion of the above, 
thoroughly review the claims file and 
take all other proper measures to ensure 
full and complete compliance with the 
duty-to-notify and duty-to-assist 
provisions of the VCAA that are 
specifically germane to the claims on 
appeal (increase for PTSD prior to and 
since August 2002).  If appropriate and 
necessary, the RO should schedule the 
veteran for VA examination to determine 
the current severity of his psychiatric 
disorder.

4.  Then, readjudicate the veteran's 
claim for an increase for PTSD prior to 
and since August 28, 2002.  If any 
benefit sought remains denied, a SSOC 
should be issued.  The SSOC must provide 
citation to 38 C.F.R. § 3.159.  The 
veteran and his representative should be 
afforded an opportunity to respond.  
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.  

5.  Provide the veteran and his 
representative a statement of the case 
as to the issues of entitlement to 
service connection for residuals of a 
left toe injury and headaches, and 
entitlement to higher initial disability 
ratings for service-connected fungus 
infection of the toenails and service-
connected residuals of an injury of the 
left eyebrow.  The veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of any issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should 
not be certified to the Board.  If so, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate. 

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claim.  38 C.F.R. § 3.655(b).  
The veteran's cooperation in the RO's efforts is both 
critical and appreciated.  However, the veteran is further 
advised that his failure to report for any scheduled 
examinations without good cause may result in a claim being 
considered on the evidence now of record or denied.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



